DETAILED ACTION

The amendment filed on 01/04/2021 has been entered.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 13, the applicant recites “circulcation tube valves” and “tubing string section”. It is not clear if the applicant is referring to the same circulation tube valves and tubing string section already recited in line 4 and lines 8-9. The examiner will assume that the applicant is referring to the same elements. Claims 2, 4-12 are also rejected as being dependent on claim 1. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Macphail et al. (US 20170030173).

Regarding claim 1, Macphail discloses a multi-zone completion assembly (figs 12c) comprising: a plurality of isolation packers to isolate a plurality of zones of a borehole annulus between a tubing string (120”) and a wellbore (10) (figs 12c) ([0158] discloses the presence of packers installed in the annulus about the string 14 between each pair of different flow regulators 122, 124), the tubing string defining a central bore (134, 144) ([0171]) and comprising a plurality of tubing string sections ( section of string 14 located in zones shown in annotated fig 12c); wherein each tubing string section is positioned adjacent to one of the plurality of zones (annotated fig 12c shows portion of string 14 located within each zone) and comprises a selectively openable stimulation port (138) to provide stimulation fluid to its zone (fig 13a and [0162] discloses that mechanism 139 is used to selectively open and close ports 138) and a selectively openable production port (148) to receive fluid from its zone ([0167] discloses that 148 can be selectively open and close using mechanism 149); and a circulation system comprising a plurality of circulation tubes (118’’) and circulation tube valves (143,166, 189) ([0162],[0164], [0167], also see fig 13a and fig 14a), the circulation system configurable in a plurality of configurations to selectively connect, via a circulation flow path (path going through 164, 118”, 136, 182) (fig 12c, fig 13a, fig 14a, fig16a, fig18a), the borehole annulus at each of the plurality of sections, to an upper circulation flow path (162) open to an annulus (annotated fig 16a) above an uppermost of the plurality 


    PNG
    media_image1.png
    977
    843
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    615
    756
    media_image2.png
    Greyscale


	Regarding claim 10, McPhail further discloses that the circulation system is configurable in a reverse-out configuration to reverse-out excess fluid ([0186]-[0188] discloses that fluid can be injected into the formation through port 142 while reservoir fluid is still able to flow into the production conduit, thus allowing for a reverse-out configuration to reverse-out excess fluid).

	Regarding claim 11, McPhail further discloses that the circulation system is configurable to provide a live annulus (system disclosed by Macphail can provide a live 

	Regarding claim 12, McPhail further discloses that the circulation system maintains zonal isolation between the zones (circulation system disclosed McPhail maintains zonal isolation since [0158] discloses the presence of packers installed in the annulus about the string 14 between each pair of different flow regulators 122, 124. Furthermore, McPhail teaches the use of a mechanism 143 for closing injection ports allow zonal isolation to be maintained, see [0164]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Macphail et al. (US 20170030173) as applied to claim 1 above, and further in view of Huang (US 20110284232).

Regarding claims 2, 7-8, McPhail further discloses that each section further comprises: a shift sleeve (139), the shift sleeve movable between a closed configuration covering the stimulation port and an open configuration in which the stimulation port is open ([0162] discloses that mechanism 139 can be used to selectively open or close stimulation port 138, [0162] further discloses that 139 may be a sliding sleeve); a production port valve (149) selectively operable to open the production port to receive flow from the borehole annulus ([0167] discloses that mechanism 149 can be used to selectively open or close production port 148); 
McPhail is silent regarding the fact that the shift sleeve is coupled to an activation device seat. McPhail is also silent regarding the presence of a screen to screen flow from the borehole annulus.
McPhail and Huang disclose similar device used to direct fluid flow in a downhole environment. 
Huang teaches an activation device seat (60) coupled to a shift sleeve (51), the shift sleeve movable between a closed configuration covering the stimulation port (40) (see fig 1) and an open configuration in which the stimulation port is open (see fig 2). Huang further teaches a screen (43) to screen flow from the borehole annulus (figs 1-3).
 (Claim 7) Huang further teaches a circulation system (figs 1-3) is configurable in a first configuration in which the circulation flow path provides for circulation of fluid to allow an activation device (62) to be pumped down the central bore without bull-heading fluids into the borehole annulus (figs 1-2 show sleeve in state where both ports 40 and 42 are closed meaning that plug 62 can be pumped down without bull-heading fluids into the borehole annulus).
Claim 8) Huang further teaches that the circulation system is configurable a dehydration configuration in which the circulation flow path provides a dehydration flow path for dehydrating a gravel pack without using service tools (figs 1-3 shows that production and injection ports 40 and 42 can be selectively opened and closed without the need of a service since ball 62 is used to actuate sleeve 51.).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of McPhail and Huang before him or her, to substitute the sleeve and sleeve actuation mechanism disclosed by McPhail with the sleeve with seat and activation device as taught by Huang in order to avoid a time-consuming operation of running a string downhole to actuate the sleeve, thus saving time and money.
Furthermore, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of McPhail and Huang before him or her, to modify the apparatus disclosed by McPhail to include the screen as taught by Huang in order to prevent debris from getting into the production tubing and damaging downhole equipment. 

Regarding claim 9, McPhail is silent regarding the fact that at least one of the circulation tube valves is configured to activate responsive to shifting of a ball shiftable sleeve.
McPhail and Huang disclose similar device used to direct fluid flow in a downhole environment. 

Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of McPhail and Huang before him or her, to substitute the circulation tube valve (189) disclosed by McPhail with the sleeve with seat and activation device as taught by Huang in order to avoid a time-consuming operation of running a string downhole to actuate the sleeve, thus saving time and money.

Response to Arguments

Applicant's arguments filed on 01/04/2021 have been fully considered but they are not persuasive. 
The applicant noted that the elements of claim 3 were incorporated in the independent claim. The examiner respectfully disagrees. In fact, claim 3 previously recited “the circulation tube valves comprises a circulation tube isolation valve at each section and below the stimulation port and the production port, the circulation to isolate the circulation flow path from circulation tubes below the circulation tube isolation valve.” which is different from the current amendment “wherein a set of circulation tube valves associated with a tubing string section includes a circulation tube isolation valve adapted to isolate the circulation flow path from circulation tubes downhole from the circulation tube isolation valve.” 


Allowable Subject Matter

Claims 4-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTYN A HALL/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



/DA/